Citation Nr: 1431791	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-37 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for gastritis with gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.
 
2.  Entitlement to an increased disability rating for pes planus, left foot, currently rated as 10 percent disabling prior to March 25, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to a separate disability rating for scars on the left foot.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from March 2002 to April 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge in April 2013.  However, she cancelled her hearing request earlier in April 2013.

The claim was previously remanded in December 2013.  The requested development has been substantially complied with and the claim is ready for appellate review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a separate rating for scars on the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected gastritis with GERD is manifested by subjective complaints of abdominal pain, nausea, occasional constipation and diarrhea, but there is no evidence of gastric/stomach ulcer, or chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.

2.  Prior to March 25, 2014, the Veteran's pes planus of the left foot is manifested by swelling on use and pain on use and manipulation.  

3.  For the entire appeal period, the Veteran's pes planus of the left foot has been manifested by swelling, pain on use slight callosities and Achilles' tendon weight bearing abnormality, but without marked deformity, extreme tenderness or marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for gastritis with GERD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.114, Diagnostic Codes 7304, 7307 (2013).

2.  Prior to March 25, 2014, the criteria for a 20 percent disability rating for pes planus of the left foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5276 (2013).

3.  The criteria for a disability rating in excess of 20 percent pes planus of the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January and August 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

The Board notes that the notice as to the claim for an increased disability rating for gastritis was not provided until August 2009 which was after the initial rating decision.  However, the timing error is not prejudicial to the Veteran as the claim was readjudicated in subsequent Statement of the Case and Supplemental Statements of the Case.  She was also given the opportunity to submit additional evidence in support of her claim and she submitted additional evidence prior to the readjudication of the claim. 

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims.  The Veteran's relevant service and VA treatment records have been obtained.  Hers VA medical records and the reports of VA examinations were reviewed in connection with adjudication of her claims.  There is no indication of any additional, relevant records that the RO failed to obtain. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.
Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.

A.  Gastritis

The Veteran seeks an increased disability rating for her service connected gastritis which is currently evaluated as 10 percent disabling under Diagnostic Code 7307, 38 C.F.R. § 4.114.  

Coexisting abdominal conditions are addressed under § 4.113.  This section states there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See also Esteban v. Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.14 (2013). 

Similarly, 38 C.F.R. § 4.114 explains that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The Veteran's gastritis with GERD is currently rated under Diagnostic Code 7307.  Diagnostic Code 7307 provides the rating criteria for hypertrophic gastritis.  Under these criteria, a 10 percent evaluation is warranted when there is chronic gastritis with small nodular lesions, and symptoms.  A 30 percent evaluation is warranted when there is chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is assigned for gastritis with severe hemorrhages or, large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.

Private treatment records of April 2008 show the Veteran was seen for complaints of generalized abdominal pain which she reported occurs within 30 minutes of eating.  She stated that she has squeezing type of pain and then diarrhea.  Physical examination showed her stomach was soft, nontender, non-distended, and bowel sounds were present.  She was diagnosed with generalized abdominal pain, dyspepsia, unspecified gastritis, H. pylory infection by history, chest pain, and history of peptic ulcer disease.  

VA treatment records of March 2009 show the Veteran was seen in the emergency room for complaints of chest pain radiating to the left side of the neck lasting a week.  Physical examination showed no abdominal pain, constipation, melena or blood in stool.  The assessment was atypical chest pain, with probable causes being GERD and esophageal spasms.  

Private records of October 2009 note the Veteran reported GERD with gastritis and some intermittent bouts of dysphagia.  Physical examination showed a soft abdomen, with bowel sounds present, no tenderness, no hepatosplenomegaly and no hernias.  She was diagnosed with dysphagia, constipation, dyspepsia, generalized abdominal pain, history of peptic ulcer, unspecified gastritis, GERD and history of H. pylori.  

A January 2010 colonoscopy revealed gastritis in the stomach.

In July 2010 and April 2012, the Veteran was seen for complaints of chest pain of uncertain cause.  An abdominal exam was normal.   

VA outpatient treatment records of February 2009, show the Veteran was seen for complaints of stomach acid pain at night.  In March 2009, she complained of chest pain  radiating to the left side of the neck.  The examiner noted bowel sounds were normal with no abdominal tenderness and noted the symptoms are probably GERD and prescribed medication.

At a June 2009 VA examination the Veteran reported pain in the upper abdomen, epigastric pain about three times a day lasting 5-15 minutes.  Physical examination showed tenderness in the epigastric area with normoreactive bowel sounds.  There are no effects on her daily living including work, except that she moves slower when she has pain.  

At a June 2010 VA examination, the Veteran reported epigastric pain at night of a 5-7 out of 10 severity.  She also complained of reflux with substernal pain on a nightly basis.  Physical examination showed the abdomen was soft and nontender; bowel movements were normoreactive.

At a March 2014 VA examination the Veteran reported continuous symptoms of abdominal pain and GERD.  She state she is woken up most night due to symptoms.  She is on continuous medication for her symptoms.  Her symptoms include: Persistently recurrent epigastric distress, pyrosis, reflux, substernal pain, sleep disturbance caused by esophageal reflux, and 4 or more episodes of nausea a year.  She stated that her symptoms occur 4 or more times a year.  There was no esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  She stated she sometimes needs to miss work due to her symptoms.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent for the service-connected gastritis with GERD.  At the outset, the Board acknowledges the Veteran's subjective complaints regarding her condition and finds her assertions both competent and credible.  The Board notes that the evidence shows an absence of any ulceration or small eroded areas in the stomach.  Therefore, the assignment of the next highest (30 percent) rating under Diagnostic Code 7307, which requires chronic gastritis with multiple small eroded or ulcerated areas, and symptoms is not warranted.  Rather, physical examinations have revealed a normal stomach except for the findings of gastritis during the colonoscopy of 2010.  

The Board has considered all other potentially applicable rating criteria and find that none would warrant a rating in excess of 10 percent.  

In sum, the preponderance of the evidence supports the 10 percent disability rating assigned for gastritis with GERD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Pes planus of the left foot

The Veteran seeks an increased disability rating for her service connected left flatfoot.  The Veteran's left flatfoot has been assigned a 10 percent disability rating, prior to March 25, 2014, and a 20 percent disability rating, thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  She contends that her symptoms more closely approximate at least the next higher rating for each period.

Under Diagnostic Code 5276, for acquired flatfoot, a 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent disability ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent disability ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

At a May 2008 VA examination, the Veteran reported pain on the top and lateral portions of the left foot.  Pain occurs with walking, standing and during rest.  There was fatigability of the left foot with repetitive use.  There is no weakness of the toe joints.  She denied the use of corrective shoes or inserts, but endorsed the use of a cane and wheelchair on a daily basis due to her foot.  

Physical examination revealed scarring on the left foot in the posterior lower leg measuring 9 cm by 4mm which was pink, flat and nontender; a left foot scar measuring 4.5 cm by 7 mm which was pink, flat and nontener; a 5.5 cm by 7 mm scar which was pink, flat and tender; and a 3.5 cm by 7 mm scar which was pink, flat and nontender.  There were no ulcers or scarring, no adhesions and no functional loss due to the scarring.  The Veteran came in to the examination in a wheelchair but walked in using a cane.  She is able to stand but needs a cane and had a limping gait.  There was no tenderness or weakness on the toe joints, and no pain with range of motion of the toes.  There is no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  There is no joint instability of the toes.  There was no tenderness except for the heel area but there was edema and slight callosities on both heels.  There was no foot skin breakdown except for scaling of the feet.  There was shoe posterior heel wear.  Weight bearing of the Achilles tendon was abnormal with heel valgus of 5 degrees of the left side.  Achilles tendon non-alignment could be corrected with manipulation.  Non-weight bearing alignment of the Achilles tendon was normal.  

At a June 2009 VA examination, the Veteran reported constant foot pain of 6 out of 10, pain on walking of 9 out of 10, and pain on standing of 9.5 out of 10.  There is no weakness of the toe joints.  There is fatigability with repeated use of the left foot.  Symptoms are worse with standing and walking, and better with rest.  She does not use corrective shoes or shoe insert as she reported the inserts did not help and caused her more pain.  She uses a cane on occasion.  X-rays showed postsurgical changes involving the calcaneus with good healing.  Plantar arch is maintained.  Minimal calcaneal spurs unchanged.  An MRI showed postsurgical changes consistent with pes planus correction, tibialis posterior and peroneus longus and brevis tendinopathy and tenosynovistis with no tear; joint effusion and mild plantar fasciitis.  

Physical examination showed no tenderness or weakness on the toe joints, and no pain with range of motion of the toes.  There is no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  There is no joint instability of the toes.  There was lateral foot edema and tenderness in the arch and lateral portion of the foot.  Foot callosities were nontender on the heels.  Weight bearing of the Achilles tendon was abnormal with heel valgus of 5 degrees of the left side.  Achilles tendon non-alignment could be corrected with manipulation.  Non-weight bearing alignment of the Achilles tendon was normal.  

At a June 2010 VA examination, the Veteran reported pain on the top and lateral portions of the left foot.  Pain occurs with walking, standing and during rest.  There was fatigability of the left foot with repetitive use.  There is no weakness of the toe joints.  She reported flare-ups of a 10 out of 10 occurring three times a week and lasting an hour.  During flare-ups she avoids standing.  She denied the use of corrective shoes, but endorsed suing inserts and a cane.  There are no effects on the usual occupation or daily activities due to the left foot.  

Physical examination revealed limping gait, although she was able to stand.  There was no tenderness on the toe joints and no pain with range of motion of the toes.  There was no weakness of the toes and no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  There is no joint instability of the toes.  There was some tenderness on the top-lateral part of the left foot and some edema.  Foot callosities were nontender on both heels and there was no foot skin breakdown.  Shoe wear pattern showed some heel wear bilaterally.  Weight bearing of the Achilles tendon was abnormal with heel valgus of 5 degrees of the left side.  Achilles tendon non-alignment could be corrected with manipulation.  There was slight hallux valgus with 2 degrees on the left side of angulation at the first metatarsal phalangeal joint.  

At  March 2014 VA examination the Veteran endorsed symptoms of pain on use and manipulation of the left foot.  There was swelling of the left foot but no characteristic calluses.  The symptoms are not relieved by arch supports.  She had decreased longitudinal arch height on weight bearing but no marked deformity of the foot.  The weight bearing line fell over the or medial to the great toe.  There was inward bowing of the Achilles' tendon.  It was noted the Veteran had no scars.  It was noted she did not use any assistive devices other than corrective shoes or inserts.  The examiner noted there was no functional impairment.  Her ability to work is impacted in that she is unable to walk for more than an hour.  Degenerative joint disease of the left foot was noted.  

At the outset, the Board notes that the RO has staged the Veteran's disability rating of pes planus of the left foot.  In reviewing the evidence above, however, the Board finds that the Veteran's disability has more closely approximated a 20 percent disability rating throughout the appeal period.  In this regard, the Board notes that at the May 2008 VA examination the Veteran was noted to have slight callosities, edema and abnormal weight bearing of the Achilles tendon.  At the June 2009 VA examination she was noted to have tenderness in the arch and lateral portion of the foot and edema.  And at the June 2010 VA examination she was noted to have edema and tenderness of the top-lateral portion of the foot.  Considering these symptoms, the Board finds that the evidence shows the Veteran has experienced swelling of the left foot with pain on use throughout the appeal period.  Therefore, the disability picture has more closely approximated a 20 percent disability rating throughout the appeal period.  Accordingly, a uniform rating of 20 percent is warranted.

Having determined that a uniform rating of 20 percent is warranted, the Board must now determine if a rating in excess of 20 percent is warranted.  The Board finds that the evidence does not support a disability rating in excess of 30 percent.  In this regard, the Board notes that there is no evidence of marked pronation, marked inward displacement or severe spasm of the Achilles tendon on manipulation.  While she did report at times that her disability did not improve with orthopedic shoes or appliances, at other times she reported that she used insoles which helped her.  Moreover, while she reported pain on the foot at times as severe as 9 out of 10, in the same examination she would report no pain on the toes or on physical examination the pain was not noted to be extreme.  Moreover, the Veteran was consistently noted not to have additional limitation of function due to repetitive use.  

Considering the above, the Board finds that the disability picture has not more nearly approximated that of a 30 percent disability rating at any time during the appeal period.  Accordingly, a disability rating in excess of 20 percent is not warranted.   

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  No foot symptoms that cannot be attributed to the service-connected disability were found.  Thus, ratings under Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, and 5284 are not supported by the evidence.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's foot disability so as to warrant application of alternate rating codes.

The Board has considered the Veteran's assertions with regard to the appropriate rating assignments for her symptoms.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Board observes that the Veteran's arguments state that her symptoms more closely approximate the next higher rating; however, while the Veteran has described such symptoms as pain and swelling, and is competent to do so, to assess the actual degree of pes planus exhibited requires specialized medical knowledge which the Veteran does not possess.

C.  Extra-schedular Consideration and Total Disability Rating Due to Individual Unemployability (TDIU)

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The reported symptoms associated with the Veteran's service-connected gastritis with GERD and left foot flatfoot are contemplated by the rating schedule at the disability ratings assigned.  There is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria reasonably describe her disabilities' level and symptomatology.  Thun, 22 Vet. App. at 115 . 

Moreover, with respect to the second Thun element, the evidence does not reflect that "related factors" are present.  Specifically, while the Veteran is affected in her daily work she did not report losing considerable time from work due to her service-connected disabilities.  She also has not been hospitalized due to her service connected disabilities.  In light of the above, the Board concludes that the Veteran's disabilities do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for his bilateral foot disability is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU or claimed that she is unemployed due to her service connected disabilities.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

A disability rating in excess of 10 percent for gastritis with GERD is denied.

Prior to March 25, 2014, a 20 disability rating for flatfoot of the left foot is granted, subject to the applicable criteria governing payment of monetary benefits.

A disability rating in excess of 20 percent for flatfoot of the left foot is denied.  


REMAND

The Board notes that at the May 2008 VA examination the Veteran was noted to have several scars on her left foot associated with a surgical procedure to correct the pes planus on her left foot.  At the March 2014 VA examination no scars were noted.  The evidence as to the existence of scars on the left foot is contradictory.  As the Veteran may be entitled to a separate rating due to her scars, a VA examination is needed to clarify if the Veteran does have scars on her left foot associated with a left foot surgery, and if so, to determine the severity of the same.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine if the Veteran has any scars on her left foot associated with a surgery to correct the arch on the left foot.  If scars are noted, all pertinent findings pertaining to the scars, to include size, appearance and tenderness, must be provided.  The examiner must be given access to the Veteran's VBMS file and the examiner must indicate that a review of the claim file was conducted, specifically a review of the May 2008 and March 2014 VA examinations.  A complete rationale for any opinion rendered must be provided.  

2.  After the above action is completed, adjudicate the issue of entitlement to a separate disability rating for scars on the left foot.  If the claim is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


